Citation Nr: 1615558	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  05-22 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for asthma. 

2.  Entitlement to service connection for asthma.

3.  Entitlement to a disability rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD).  

4.  Entitlement to an effective date prior to July 1, 2011 for the grant of service connection for PTSD.  

5. Entitlement to an increased disability rating for degenerative disc disease of the lumbar spine, in excess of 20 percent prior to July 2, 2012 and in excess of 40 percent thereafter.  

6.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) prior to July 1, 2011.  

REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel

INTRODUCTION

The Veteran had active duty service from March 1984 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

The claim for an increased rating for service-connected lumbar spine disability was previously remanded in January 2008 and April 2011.  The claim was remanded in January 2008 to obtain treatment records.  In April 2011, the claim was remanded to obtain Social Security and employment records and to issue an SSOC.  The development has been completed in compliance with the January 2008 and April 2011 remands.  Stegall v. West, 11 Vet. App. 268 (1998).

The issues of entitlement to service connection for asthma, entitlement to a higher initial rating for PTSD and entitlement to a TDIU prior to July 1, 2011 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed September 2003 rating decision denied service connection for asthma.

2.  The evidence received since the September 2003 rating decision is neither cumulative nor redundant and raises a reasonable probability of substantiating the claim for service connection for asthma.  

3.  A claim for service connection for PTSD was received on June 15, 2009.

4.  An April 2010 rating decision denied service connection for PTSD.  

5.  The Veteran submitted new and material evidence within one year the April 2010 rating decision that denied service connection for PTSD; therefore, the April 2010 rating decision did not become final and remained pending. 

6.  Prior to September 6, 2006, degenerative disc disease of the lumbar spine manifested with flexion of 30 degrees or greater.  The Veteran did not have favorable ankylosis of the entire thoracolumbar spine or incapacitating episodes of intervertebral disc syndrome.  

7.  From September 6, 2006, degenerative disc disease of the lumbar spine more nearly approximated forward flexion of the thoracolumbar spine of 30 degrees or less.  The Veteran did not have unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes of intervertebral disc syndrome having a total duration of 6 weeks during a 12-month period.


CONCLUSIONS OF LAW

1. The September 2003 rating decision that denied service connection for asthma is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2015).

2. New and material evidence has been received since that decision to reopen the previously denied claim for service connection for asthma.  38 U.S.C.A. 
 §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156(a), 20.1101 (2015).

3. The criteria for an earlier effective date of June 15, 2009, for the grant of service connection for PTSD are met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.156(b), 3.400 (2015).

4. Prior to September 6, 2006, the criteria for a disability rating higher than 20 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2015).

5. The criteria for a 40 percent disability rating for degenerative disc disease of the lumbar spine were met from September 6, 2006.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2015).

6. The criteria for a disability rating in excess of 40 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

 As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 


In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, a February 2008 letter informed the Veteran of the evidence required to substantiate his claim for an increased rating for degenerative disc disease of the lumbar spine and of the Veteran's and VA's respective duties for obtaining evidence.  The letter fulfilled the notice requirements of Vazquez.  The claim was subsequently readjudicated in a November 2010 supplemental statement of the case. See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (VCAA timing defect may be cured by the issuance of fully compliant notification followed by readjudication of the claim).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record indicates that the RO obtained all information relevant to the claims being decided Veteran's claim.  The service treatment records have been obtained, as well as post-service private and VA treatment records and records from the Social Security Administration (SSA).  The Veteran was afforded VA examinations of his lumbar spine in August 2004, September 2006, August 2010 and July 2012.  
When VA undertakes to provide a VA examination or obtain a VA examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has been afforded adequate examinations.  The claims file and treatment records were reviewed, the Veteran's history was taken, and complete examinations were conducted.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

In light of the favorable disposition of the claim to reopen the claim for service connection for asthma, a discussion of VA's duties to notify and assist is not required.  The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.

Claim to Reopen Service Connection for Asthma

An October 2002 rating decision denied service connection for asthma.  The rating decision found that there was no medical evidence linking bronchial asthma to service.  In a September 2003 rating decision, the RO denied reopening a claim for service connection for asthma.  The rating decision found that a VA examination dated in August 2003 did not link the Veteran's bronchial asthma to service.  

The Veteran did not submit a timely notice of disagreement (NOD) to the September 2003 rating decision.  The Veteran did not appeal the RO's decision, and he did not submit any additional evidence within a year following this decision.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  Thus, the decision became final one year later.

The evidence of record at the time of the September 2003 rating decision included service treatment records, VA outpatient treatment records and a VA examination dated in August 2003.  

An August 1985 entry reflects that the Veteran reported a dry cough.  He was diagnosed with upper respiratory infection, including bronchitis.  In September 1988, the Veteran reported a non-productive cough.   An assessment of "rule-out bronchitis" was noted.  Service treatment records reflect that the Veteran had a positive TB tine test in December 1988.  The Veteran's separation noted a history of positive PPD, with follow-up chest x-rays within normal limits.

A VA Gulf War Protocol examination dated in August 2003 reflects that the Veteran reported Gulf War service from January 1991 to May 1991.  He reported that he began having wheezing with exertion in 1998 and was diagnosed with asthma in 1999.  He reported exposure to pulmonary irritants during Operation Desert Storm.  The examiner diagnosed asthma, which began in 1998 and for which he began taking medications in 1999.  The examiner opined that the delayed onset of asthma would make it less likely than not that the Veteran's asthma was related to exposures in the Gulf.  

A claim to reopen service connection for asthma was received in July 2011.  In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156. 

For claims filed on or after August 29, 2001, as in this case, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

A claim that is the subject of a prior denial may be reopened if new and material evidence is received with respect to that claim.  Once a claim is reopened, the adjudicator must review it on a de novo basis, with consideration given to all the evidence of record.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273 (1996).  The evidence that is considered to determine whether new and material evidence has been received is the evidence received since the last final disallowance of the appellant's claim on any basis.  Evans, 9 Vet. App. 273 (1996).  This evidence is presumed credible for the purposes of reopening an appellant's claim, unless it is inherently false or untrue, or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010) the United States Court of Appeals for Veterans Claims (Court) stated that the phrase "raises a reasonable possibility of substantiating the claim" is not a third part of the new and material standard.  The Court indicated the phrase must be viewed as "enabling" reopening rather than "precluding" it.

The evidence received since the prior final rating decision includes VA outpatient records.  VA outpatient treatment records dated in March 2012 reflect diagnoses of asthma and COPD.   A January 2006 VA treatment records noted questionable asthma, which began after the Veteran's deployment to the Gulf in 1991.  A VA treatment record dated in October 2012 reflects that the Veteran reported asthma after his deployment to the Persian Gulf.  

The Board finds that new and material evidence has been received to reopen the claim for service connection for asthma.  The evidence received since the prior denial of service connection relates to a fact necessary to substantiate the Veteran's service-connection claim for asthma, specifically whether asthma symptoms were present in service, and presents a reasonable possibility of substantiating the claim. Thus, the claim for service connection for asthma is reopened.  Shade, supra; 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  See 38 C.F.R. § 3.156 (2015).

Effective Date for Service Connection for PTSD

A June 2014 rating decision granted service connection for PTSD, effective from July 1, 2011.  The Veteran asserts that an earlier effective date is warranted.  

The law and regulations governing effective dates establish that, unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a).  The effective date of an award of disability compensation to a veteran shall be the day following the date of discharge or release if application therefore is received within one year from such date of discharge or release.  38 U.S.C.A. § 5110(b)(1).  This statutory provision is implemented by a regulation which provides that the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 C.F.R. § 3.400. 

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2015).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p)  (2015).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155(a) (2015).

The mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a disability.  Brannon v. West, 12 Vet. App. 32, 35 (1998).  The effective date of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but rather, on the date the application was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382   (1999).

A rating decision becomes final and binding if the Veteran does not timely perfect an appeal of the decision.  38 U.S.C.A. § 7105 ; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  Previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of collateral attack by showing the decision involved clear and unmistakable error (CUE)).  38 C.F.R. § 3.105(a).

The Court held in Sears  v. Principi, 16 Vet. App. 244, 248 (2002) that, "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  In order for the Veteran to be awarded an effective date based on an earlier claim, he has to show CUE in the prior denial of the claim.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).  Moreover, there is no basis for a free-standing earlier effective date claim from matters addressed in a final and binding rating decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).

The Veteran had active duty service from March 1984 to June 1992.  Following service, a claim for service connection for a psychiatric disorder was initially received on June 15, 2009.  An April 2010 rating decision denied service connection for PTSD and generalized anxiety disorder.  

The Veteran submitted additional relevant evidence pertaining to his claimed psychiatric disability within one year of the April 2010 rating decision.  An April 2010 letter from a VA physician noted that the Veteran was being treated in the PTSD outpatient clinic.  Because the evidence was received within one year of the April 2010 rating decision, that decision did not become final and remained pending.  38 C.F.R. §§ 3.156(b); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52.  A claim to reopen service connection for PTSD was received on July 1, 2011.  The evidence submitted by the Veteran during the one-year period after the April 2010 rating decision is considered part of the pending original claim received on June 15, 2009.  38 C.F.R. § 3.156(b).  Thereafter, a June 2014 rating decision granted service connection for PTSD.  Under § 3.400, the effective date for a grant of benefits based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is later.  In this case, entitlement arose based upon VA treatment records dated in November 2007 which noted PTSD related to service stressors.  The date of the original service connection claim, June 15, 2009, is later than the date entitlement arose.  Therefore, an effective date of June 15, 2009 is warranted for service connection for PTSD.  

Disability Ratings

Disability evaluations (ratings) are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the policy of the VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor. 
38 C.F.R. § 4.3. 

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40  allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements. DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45  provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse. 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification. Sciatic neuritis is not uncommonly caused by arthritis of the spine. The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  Pain, in and of itself, that does not result in additional functional loss does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (holding that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment).

In both claims for an increased rating on an original claim and an increased rating for an established disability, only the specific criteria of the Diagnostic Code are to be considered.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Increased Rating for Degenerative Disc Disease of the Lumbar Spine 

Service connection for degenerative disc disease of the lumbar spine was granted in a December 2001 rating decision.  A 10 percent disability rating was assigned from December 2001.  A 20 percent disability rating was assigned from December 2002. A claim for an increased rating was received in June 2004.  A January 2005 rating decision continued a 20 percent rating.  A May 2013 rating decision granted a 40 percent disability rating from August 18, 2010.  A January 2016 rating decision assigned a 40 percent disability rating from July 2, 2012 based on clear and unmistakable error in the May 2013 rating decision.
The Veteran's lumbar spine disability is rated according to the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.  Under the General Rating Formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply:  a 20 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis; a 30 percent rating is awarded for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine; a 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine; a 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

There are several notes following the General Rating Formula criteria, which provide the following:  First, associated objective neurological abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateroflexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateroflexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurological disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it
 does not conform to the normal range of motion stated in the regulation.  38 C.F.R. § 4.71a.

The Formula for Rating Intervertebral Disc Syndrome based upon Incapacitating Episodes provides that a 20 percent rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is assignable with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is assignable with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).

The Veteran had a VA examination in August 2004.  The Veteran reported that he had lost four to five days of work in the past year due to back problems.  He reported back pain that radiated to his knee.  The Veteran reported that he could not do bending or squatting.  He could not perform yard work.  He reported that his activities of daily living were limited by slow mobility.  

On physical examination, the low back and lumbar lordotic curve were straight.  The Veteran had extension to 30 degrees and flexion to 40 degrees.  He had right lateral flexion to 10 degrees and right lateral rotation to 25 degrees.  The Veteran had right and left rotation to 20 degrees.  The examiner diagnosed degenerative disc disease of the lumbar spine.  

Upon VA examination in September 2006, the Veteran reported stiffness and weakness of the lumbar spine.  His current treatment included injection to the lumbar spine.  His functional impairment was impaired gait.  On physical examination, his posture was leaning right.  His gait was slow and antalgic.  He did not require assistive devices for ambulation.  Tenderness of the back muscles was noted.  There was no ankylosis of the spine.  

Range of motion testing showed forward flexion to 30 degrees, with pain at 30 degrees.  The Veteran had extension to 20 degrees.  He had right and left lateral flexion to 20 degrees.  The Veteran had right and left rotation to 30 degrees.  There was no additional functional limitation due to pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  There was no intervertebral disc syndrome.  Neurological examination showed normal motor and sensory examination of the lower extremities.  

A Department of Labor certification dated in October 2007 noted lumbar spasm, fixation and tenderness.  The record noted a likely duration of incapacity of 4 to 6 weeks.  

A VA physical medicine consultation report dated in January 2010 noted low back and right lower extremity pain.  The pain was chronic for many years.  Examination showed lumbar spine flexion to 25 degrees with pain.  The Veteran had right and left lateral bending to 20 degrees.  Impressions included L3-L4 discogenic pain and right sciatica.

A June 2010 letter from a VA physician noted that it was recommended that the Veteran take one week off of work due to back pain.

In a July 2010 statement, a VA physician noted that the Veteran's back pain was severe.  The physician opined that the Veteran was unable to perform jobs that require sitting or standing for long periods of time.  The physician stated that the Veteran was medically disabled.

The Veteran had a VA examination in August 2010.  The Veteran reported pain in his low back radiating into his thighs.  Physical examination revealed lumbar spine flexion to 50 degrees.  The Veteran had extension to 30 degrees without pain.  The Veteran had lateral flexion 25 degrees to the right and the left with increased pain.  He had rotation 20 degrees to the left and 40 degrees to the right.  The examiner noted that there was pain from 35 degrees to 50 degrees of flexion.  The examiner indicated that the Veteran did not have additional loss of range of motion due to pain.

The Veteran had a VA examination in July 2012.  The Veteran reported constant back pain.  He reported taking Tylenol and tramadol for relief of back pain.  He reported that his pain was aggravated by sitting and standing.  The Veteran reported that he used a back brace.  The examiner noted that an MRI performed in April 2012 showed osteophysis and multilevel degenerative joint disease.  

On physical examination, the Veteran had forward flexion to 30 degrees, with pain at 30 degrees.  He had extension to 20 degrees, with pain at 20 degrees.  He had right lateral flexion to 15 degrees, with pain at 15 degrees and left lateral flexion to 15 degrees with pain at 15 degrees.  He had left and right lateral rotation to 30 degrees, with pain at 30 degrees.  On repetitive use testing, the Veteran had forward flexion to 30 degrees, extension to 20 degrees, right lateral and left lateral flexion to 15 degrees and right and left lateral rotation to 30 degrees.  The examiner indicated that the Veteran had not had incapacitating episodes of intervertebral disc syndrome in the past 12 months.

On review, the Board finds that a disability rating in excess of 20 percent is not warranted for degenerative disc disease of the lumbar spine during the rating period prior to September 6, 2006.  The August 2004 VA examination showed lumbar spine flexion to 40 degrees.  Even when considering functional limitations due to pain, the evidence does not approximate flexion of the thoracolumbar spine of 30 degrees or less.  There were no findings of favorable ankylosis of the entire thoracolumbar spine during the period prior to September 6, 2006.  Therefore, the criteria for a rating in excess of 20 percent under the criteria of the General Rating Formula for Diseases and Injuries of the Spine were not met.  

A higher rating is not assignable prior to September 6, 2006 based upon incapacitating episodes of intervertebral disc syndrome, as the evidence does not show incapacitating episodes of intervertebral disc syndrome having a total duration of at least 4 weeks during a 12-month period.  

The Board finds that the criteria for a 40 percent rating were met from September 6, 2006, based on the VA examination which showed forward flexion of the lumbar spine to 30 degrees.  The limitation of motion on the September 2006 VA examination more nearly approximated forward flexion of the thoracolumbar spine of 30 degrees or less.  Accordingly, the Board finds that a 40 percent rating, but no higher is warranted for degenerative disc disease of the lumbar spine from September 6, 2006.

The Board finds that the criteria for a rating in excess of 40 percent have not been met at any point during the appeal period.  A rating of 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine, which has not been shown. 

A rating in excess of 40 percent is not assignable based upon incapacitating episodes, as the evidence does not show incapacitating episodes of intervertebral disc syndrome having a duration of at least 6 weeks during a 12-month period.

The Board has considered whether a separate rating is warranted for neurological impairment associated with the Veteran's lumbar spine disability.  The RO has granted service connection for radiculopathy of the lower extremities and has assigned separate 10 percent ratings for each lower extremity.  The evidence does not show neurological manifestations, other than bilateral lower extremity radiculopathy, for which separate ratings should be assigned.

For the reasons set forth above, the Board finds that a rating in excess of 20 percent is not warranted for lumbar spine degenerative joint disease for the period prior to September 6, 2006.  The Board finds that a 40 percent rating, but no higher, is warranted from September 6, 2006.

Extraschedular Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321  (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 
38 C.F.R. 3.321(b)(1)  (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected back disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's spinal disability with the established criteria found in the rating schedule for this disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  His service-connected lumbar spine disability is primarily manifested by pain and associated limitation of motion.  Notably, these signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  See 38 C.F.R. §§ 4.40 , 4.45, 4.71a, Diagnostic Codes 5242, 5243; DeLuca, Mitchell, supra.  There is no evidence in the record of symptoms of and/or impairment due to his back disability not encompassed by the criteria for the schedular rating assigned.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

The Board has considered the Court's decision in Brambley v. Principi, 17 Vet. App. 20 (2003).  In Brambley, the Board found that that a claimant's service-connected back disabilities did not result in marked interference with employment but also remanded the issue of entitlement to TDIU for additional development.  The Court in that case found that the Board's remand of the TDIU issue for further record development was inconsistent with its finding that the record was sufficient to conclude that appellant's service-connected disabilities did not show a marked interference with employment.

In this case, however, the Board has found that the schedular criteria adequately contemplate the level and severity of the Veteran's lumbar spine disability and it need not address whether this disability results in marked interference with employment.  Accordingly, unlike the decision at issue in Brambley, the Board is not maintaining "divergent positions concerning the completeness of the record."  See Brambley at 24.  Moreover, the Veteran has been awarded a TDIU from July 1, 2011.  The issue of a TDIU prior to July 1, 2011, is further discussed in the remand below.   

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.







							(Continued on the next page)


ORDER

An earlier effective date of June 15, 2009 for service connection for PTSD is granted, subject to regulations governing the payment of monetary benefits. 

New and material evidence having been received, the claim for service connection for asthma is reopened.  To that extent only, the claim is granted.

A disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine prior to September 6, 2006, is denied.

A 40 percent disability rating for degenerative disc disease of the lumbar spine is granted from September 6, 2006, subject to regulations governing the payment of monetary benefits.

A disability rating in excess of 40 percent for degenerative disc disease of the lumbar spine is denied.

REMAND

Increased Rating for PTSD

The Veteran seeks a disability rating in excess of 70 percent for service-connected PTSD.  The Veteran had a VA examination in June 2014.  The examination report did not include a GAF score.  In a checklist of symptoms, the examiner noted  that there were persistent delusions or hallucinations.  The examination report noted that the Veteran talked to himself during the examination and that he reported hearing voices.  However, in a section of the examination addressing behavioral observations, the examiner indicated that there was "no evidence of hallucinations or delusions."   Because there is conflicting evidence in the examination report, a remand is warranted to obtain an addendum report from the VA examiner.   


Service Connection for Asthma

Service treatment records reflect that the Veteran was seen for treatment of upper respiratory complaints.   In August 1985, he was diagnosed with an upper respiratory infection and positive PPD test.  In September 1988, the Veteran reported a dry cough.  A diagnosis of "rule-out bronchitis" was noted.  A December 1988 entry noted a positive TB tine test.  

Post-service VA treatment records reflect that the Veteran has reported a history of asthma symptoms since his deployment to the Persian Gulf in 1991.  

The Veteran had VA examinations in July 2002 and September 2003.  The examinations did not discuss the service treatment records, including the upper respiratory complaints during service and a positive TB tine test during service in December 1988.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that a remand is necessary for a new VA examination. 

TDIU prior to July 1, 2011

The Court has held that a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  If the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  Id.   

The Veteran submitted a claim for TDIU in April 2010.  The Veteran asserted that his service-connected back disability prevented him from working.  In October 2010, the Veteran submitted another TDIU claim form, noting that he last worked full-time in July 2010.  A July 2010 statement from a VA physician indicated that the Veteran was medically disabled due to his back disability and was unable to perform jobs that required sitting or standing for long periods of time.  More recently evidence has been submitted on the Veteran's behalf indicating that he is unable to work due to psychiatric symptoms as well.  See, e.g., January 2016 Residuals Functional Capacity Evaluation: March 2016 private psychologist opinion.

A TDIU has been granted from July 1, 2011 on a schedular basis.  As the evidence indicates that the Veteran stopped working in approximately July 2010, the issue of entitlement to a TDIU prior to July 1, 2011 has been raised as part of the Veteran's claim for an increased rating claims.   

The Board is prohibited from assigning a TDIU on an extraschedular basis in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).  The authority to assign extraschedular ratings has been specifically delegated to the Under Secretary for Benefits and the Director of the Compensation and Pension Service, and not the Board, in the first instance.  The Board notes that, if the Veteran does not meet the schedular requirements for consideration of a TDIU on a schedular basis after service connection and increased rating claims have been developed, then the RO should refer the case to the Director of VA's Compensation and Pension Service for consideration of entitlement to a TDIU on an extraschedular basis.  See 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the June 2014 VA examiner for an addendum opinion.  If the June 2014 examiner is not available, the opinion should be provided by another qualified examiner.  The examiner should review the claims file.  The examiner report should indicate that the claims file was reviewed.  

The examiner should address the symptoms checklist in the examination report, which indicated that persistent hallucinations and delusions were present and reconcile the checklist with the section regarding behavioral observations, which noted no hallucinations or delusions.  The examiner should opine whether the Veteran's PTSD symptoms include persistent hallucinations or delusions.  The examiner should assign a Global Assessment of Functioning (GAF) score and explain the basis for this finding. 

2.  Schedule the Veteran for a VA examination for respiratory disorders.  The claims file should be provided for the examiner's review in conjunction with the examination, and the examination report should indicate that the claims file was reviewed. 

The examiner should diagnose any current respiratory disorder.  The examiner should state an opinion as to whether a current respiratory disorder is at least as likely as not (50 percent or greater likelihood) related to service. The examiner should consider and discuss the Veteran's treatment history for respiratory disorders and should address the following:

a)  the Veteran's diagnoses of bronchitis and upper respiratory infections during service;

b) the positive PPD test in December 1988;

c) the Veteran's exposure to burn pits in Iraq; and

d) the Veteran's reported history of asthma/respiratory symptoms since his service in Iraq.

The examiner should provide a detailed rationale for the opinion.  If an opinion cannot be provided without resort to speculation, the examiner should explain why it is not possible to provide an opinion.  

3.  After completion of the requested actions, readjudicate the issues of entitlement to an increased rating for PTSD, entitlement to service connection for asthma and entitlement to a TDIU prior to July 1, 2011, to include on an extraschedular basis.  If the schedular requirements for a TDIU are not met for any relevant portion of this appeal, refer the claim to the Director of Compensation for consideration of an extraschedular TDIU rating prior to readjudication of that claim.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time to respond, before returning the case to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


